 
 
II 
110th CONGRESS 1st Session 
S. 1534 
IN THE SENATE OF THE UNITED STATES 
 
May 25, 2007 
Mr. Brownback (for himself and Mr. Bayh) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To hold the current regime in Iran accountable for its human rights record and to support a transition to democracy in Iran. 
 
 
1.Short titleThis Act may be cited as the Iran Human Rights Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)There is currently not a democratic government in Iran. Instead, Iran is an ideological dictatorship presided over by an unelected Supreme Leader with limitless veto power, an unelected Expediency Council, and a Council of Guardians capable of eviscerating any reforms. 
(2)The Supreme Leader appoints the heads of the judiciary, the clergy members on the powerful Council of Guardians, the commanders of all the armed forces, Friday prayer leaders, and the head of radio and television and confirms the president’s election, rendering him the most powerful person in Iranian politics with little accountability within the political system. 
(3)Members of the Council of Guardians in Iran, who are chosen by the Supreme Leader, must vet all candidates for election based on their political predispositions and all legislation before it can be entered into law. 
(4)There has been a re-entrenchment of revolutionary forces in the political system in Iran. Elections held in February 2004 resulted in significant gains by conservative hard-liners affiliated with the regime’s clerical army, the Pasdaran, culminating in the election of President Mahmoud Ahmadinejad in June 2005. 
(5)Over the past decade, human rights have been in steady decline in Iran. Torture, executions after unfair trials, and censorship of all media remain rampant throughout the country. Stoning, amputation, flogging, and beheading are used as methods of punishment. 
(6)Since his rise to power, President Ahmadinejad has embarked upon a concerted campaign of domestic repression, including new restrictions on radio, television, and film content, a ban on the publication of virtually all books, and an expansion in the activities of the regime’s morals police. 
(7)The United Nations General Assembly adopted Resolution 61/176 on December 19, 2006, to express its grave concern over the deteriorating human rights situation in Iran. The resolution urges the Government of Iran “to ensure full respect for the rights to freedom of assembly, opinion and expression … to eliminate the use of torture and other cruel, inhuman or degrading treatment or punishment … [and] to eliminate, in law and in practice, all forms of discrimination based on religion, ethnicity, or linguistic grounds. 
(8)The 2006 State Department Country Reports on Human Rights Practices states that the Government’s poor human rights record worsened, and it continued to commit numerous, serious abuses. 
(9)According to Human Rights Watch’s World Report 2006, many of the human rights violations committed in Iran were performed by quasi-official parallel institutions, which include paramilitary groups and plainclothes intelligence agents [that] violently attack peaceful protesters, and intelligence services [that] run illegal secret prisons and interrogation centers. Uniformed police officers are fearful of challenging plainclothes agents, who belong to groups such as Ansar-e Hizbollah and Basij. 
(10)According to the 2006 State Department International Religious Freedom Report, the population of Iran is 89 percent Shi’a Muslim and 8 percent Sunni Muslim; less than 2 percent of the remaining population is comprised of Baha'is, Jews, Christians, Mandaeans, and Zoroastrians. 
(11)Religious minorities in Iran face significant discrimination, including imprisonment, harassment, and intimidation. Accordingly, the Secretary of State has, since 1999, designated Iran as a country of particular concern pursuant to section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)). 
(12)Ambeyi Ligabo, United Nations Special Rapporteur on the Right to Freedom of Opinion and Expression, submitted a report to the Commission on Human Rights in 2004 on Civil and Political Rights, Including the Question of Freedom of Expression. Mr. Ligabo asserted that the climate of fear induced by the systematic repression of people expressing critical views against the authorized political and religious doctrine and the functioning of the institutions coupled with the severe and disproportionate sentences imposed lead to self-censorship on the part of many journalists, intellectuals, politicians, students and the population at large, thus in effect impeding freedom of expression. 
(13)According to the 2006 State Department Country Reports on Human Rights Practices, on July 31, 2006, student protestor Akbar Mohammadi died in Evin Prison from medical complications related to a hunger strike. The report states that “authorities reportedly denied Mohammadi’s parents permission to see their son’s body and did not respond to calls for an independent investigation into the cause of death. 
(14)Amnesty International’s 2003 Report on Iran detailed the arrest of Iranian-born Canadian journalist Zahra Kazemi for taking photographs outside Evin prison in Tehran on June 23, 2003. Over the course of her detention, judicial officials interrogated Ms. Kazemi for three days. While in custody, Ms. Kazemi was beaten, and she died of a brain hemorrhage on July 23, 2003. Despite court orders for investigation, no progress has been made on this case. 
(15)Men and women are not equal under the laws of Iran, and women are legally deprived of their basic rights. The 2006 State Department Country Reports on Human Rights Practices stated that the weight of a woman’s court testimony in Iran is half that of a man’s testimony and the family of a female crime victim in that country receives only half the amount of blood money provided to the family of a male crime victim. The Government of Iran mandates gender segregation in most public spaces, including on public buses and at entrances to public buildings, universities, and airports. 
(16)The April 30, 2007, State Department Country Reports on Terrorism states that Iran remains the most active state sponsor of terrorism. 
(17)There exists a broad-based movement and desire for political change in the Islamic Republic of Iran that is pro-democratic and seeks freedom and economic opportunity, and which represents all sectors of Iranian society, including youth, women, students, military personnel, and religious figures. 
(18)The people of Iran have increasingly expressed frustration at the slow pace of reform in Iran, and any efforts for nonviolent change in their society have been suppressed. 
(19)On September 7, 2006, Mohammad Khatami, President of Iran from 1997 to 2005, became the highest ranking Iranian to visit Washington, DC, since the hostage crisis of 1979, despite his government's state sponsorship of terrorism, repression of political opponents, and dismal human rights record and the advancement of Iran's uranium enrichment program. 
(20)President Ahmadinejad is moving to limit freedom of expression in higher education. On September 5, 2006, he expressed concern that universities were too secular and called for a purge of liberal and secular faculty members from universities in Iran. 
3.Amendments to the Iran Freedom Support Act 
(a)Foreign policy prioritiesSection 301(a) of the Iran Freedom Support Act (Public Law 109–293; 22 U.S.C. 2151 note) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking in Iran. and inserting inside and outside Iran that maintain internationally recognized human rights standards, including those provided for in the Universal Declaration of Human Rights and the Helsinki Commitments;; and 
(3)by adding at the end the following: 
 
(3)to make the deplorable human rights record of the Government of Iran a top concern and priority of United States foreign policy; and 
(4)to keep the deplorable human rights record of Iran a top priority, irrespective of ongoing nuclear issues. . 
(b)Support for democracy and human rights in IranSection 302 of such Act is amended— 
(1)by amending the section header to read as follows: Support for democracy and human rights in Iran; and 
(2)by redesignating subsections (a) through (g) as subsections (b) through (h), respectively; 
(3)in subsection (d), as redesignated— 
(A)by inserting , acting through the Special Envoy,  after The President; and 
(B)in paragraph (2), by striking (g) and inserting (h); and 
(4)by inserting before subsection (b) the following: 
 
(a)Special envoy on human rights in Iran 
(1)Appointment of special envoyThe President shall appoint a special envoy for human rights in Iran within the Department of State (in this section referred to as the Special Envoy). The Special Envoy should— 
(A)be a person of recognized distinction in the field of human rights; 
(B)not be an incumbent official of the Department of State; and 
(C)report directly to the Secretary of State. 
(2)Duties 
(A)In generalThe Special Envoy shall coordinate and promote efforts to improve respect for the fundamental human rights of the people of Iran and work with organizations committed to promoting democracy in Iran. 
(B)Specific dutiesThe Special Envoy shall— 
(i)support and promote international efforts to promote human rights and political freedoms in Iran, including coordination between the United States and the United Nations, the European Union, the Organization for Security and Cooperation in Europe, and countries in the region; 
(ii)establish the regional framework described in section 304; 
(iii)coordinate with appropriate offices of the Department of State, the Department of Defense, the National Security Council, and such other agencies as may be necessary to coordinate the establishment and operation of the regional framework; 
(iv)serve as point of contact for opposition groups, diaspora groups, and nongovernmental organizations interested in advocating democracy and human rights in Iran; 
(v)coordinate efforts with appropriate departments and agencies of the Federal Government, international organizations, nongovernmental organizations, and individuals and organizations from the Iranian diaspora to acquire greater information and reporting on conditions in Iran; 
(vi)oversee funding for, and providing consultative authority with respect to, public and private broadcasting into Iran; and 
(vii)review strategies for improving the protection of human rights in Iran, including technical training and exchange programs. 
(3)Report on activitiesNot later than 180 days after the date of the enactment of the Iran Human Rights Act of 2007, and annually thereafter for each of the following 5 years, the Special Envoy shall submit a report on the activities undertaken under paragraph (2) during the preceding 12 months to— 
(A)the Committee on Foreign Relations of the Senate; 
(B)the Committee on Appropriations of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and 
(D)the Committee on Appropriations of the House of Representatives. . 
(c)Sense of CongressTitle III of such Act is amended by adding at the end the following: 
 
303.Sense of Congress on the importance of human rights in IranIt is the sense of Congress that— 
(1)there is a direct relationship between the state of freedom and democracy within Iran and the efforts of the current regime of Iran to acquire nuclear weapons and the long-term success of the global war on terror; and 
(2)it is essential that the issue of human rights violations in Iran should remain a top United States foreign policy priority, independent of efforts to address the nuclear threat in Iran. 
304.Establishment of regional framework 
(a)FindingCongress finds that human rights initiatives can be undertaken on a multilateral basis, as demonstrated by the Organization for Security and Cooperation in Europe, which established a regional framework for discussing human rights, scientific and educational cooperation, and economic and trade issues. 
(b)Sense of CongressIt is the sense of Congress that the United States Government should explore the possibility of a regional human rights dialogue on Iran that is modeled on the Helsinki process established by the Organization for Security and Cooperation in Europe, engaging all countries in the region in a common commitment to respect human rights and fundamental freedoms. 
305.Sense of Congress on the role of the United NationsIt is the sense of Congress that the United Nations has a significant role to play in promoting and improving human rights in Iran, and that— 
(1)the United Nations General Assembly has taken positive steps by adopting Resolution 61/176, which expresses its grave concern over the deteriorating human rights situation in Iran; 
(2)the severe human rights violations in Iran warrant country-specific attention and reporting by the United Nations Working Group on Arbitrary Detention, the United Nations Working Group on Enforced and Involuntary Disappearances, the Special Rapporteur on Extrajudicial, Summary, or Arbitrary Executions, the Special Rapporteur on the Promotion and Protection of the Right to Freedom of Opinion and Expression, the Special Rapporteur on Freedom of Religion or Belief, and the Special Rapporteur on Violence Against Women; 
(3)United Nations member states should not support Iran as a member of the United Nations Human Rights Council until the Government of Iran has made significant progress in its human rights record, including the adherence to the Universal Declaration on Human Rights; and 
(4)the Special Envoy should work with the United Nations to compile accurate statistical data on social and political conditions inside Iran. 
306.Sense of Congress on visa policyIt is the sense of Congress that the commitment to human rights and democracy of a national of Iran who has applied for a visa to enter the United States should be considered when determining the eligibility of such national for the visa. . 
 
